
	

113 HR 463 IH: To amend the Immigration and Nationality Act to reform the provisions relating to status under section 101(a)(15)(U) of that Act.
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 463
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mrs. Black introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to reform
		  the provisions relating to status under section 101(a)(15)(U) of that
		  Act.
	
	
		1.EligibilitySection 101(a)(15)(U) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(U)) is amended—
			(1)by amending clause
			 (ii) to read as follows:
				
					(ii)the spouse and children of an alien
				described in clause (i), if accompanying or following to join the alien;
				and
					;
				and
			(2)in clause (iii),
			 by striking or attempt, conspiracy, or solicitation to commit any of the
			 above mentioned crimes;.
			2.Duration of
			 status
			(a)In
			 generalSection 214(p)(6) of
			 such Act (8 U.S.C. 1184(p)(6)) is amended to read as follows:
				
					(6)Duration of
				statusThe authorized period
				of status of an alien as a nonimmigrant under section 101(a)(15)(U) shall be
				not more than the shorter of 3 years or the period of limitations prescribed in
				the applicable law governing the criminal activity described in section
				101(a)(15)(U)(iii). Such authorized period of status shall be extended upon
				certification from a Federal, State, or local law enforcement official,
				prosecutor, judge, or other Federal, State, or local authority investigating or
				prosecuting criminal activity described in section 101(a)(15)(U)(iii) that the
				alien's presence in the United States is required to assist in the
				investigation or prosecution of such criminal activity. The Secretary of
				Homeland Security may extend, beyond the period authorized under this section,
				the authorized period of status of an alien as a nonimmigrant under section
				101(a)(15)(U) if the Secretary determines that an extension of such period is
				warranted due to exceptional circumstances. The Secretary may grant work
				authorization to any alien who has a pending, bona fide application for
				nonimmigrant status under section
				101(a)(15)(U).
					.
			(b)Limitation on
			 adjustment of statusSection 245 of such Act (8 U.S.C. 1255) is
			 amended by striking subsection (m).
			
